The opinion of the court was delivered by
Church, J. —
This action was assumpsit brought by the defendant in error, against the plaintiffs in error, to recover compensation for his professional services, as physician and surgeon, rendered to three several paupers. With regard to one of these, however, we understand there was an express contract and promise to pay, and hence in reference to that no question arises here. But the claim for the others is resisted on the ground of insufficient privity between these parties in respect to the transaction; that, under the circumstances, the constable is only, or primarily, liable to the party rendering the services, and that no bill or claim had been furnished to the respective constables, nor any by them returned in writing to the directors; and no bill furnished, nor special demand of payment made of any one, before suit brought. The evidence shows that the services rendered were very necessary, and upon such sudden emergencies, that the most prompt attention of an experienced and skilful surgeon was required. It would indeed have been extreme inhumanity to have delayed it for the slow and *182formal process of the strict letter of the statute. Yet regular orders of maintenance seem to have been obtained with reasonable despatch.
In the examination of the questions presented to this court, it will be necessary, first, to consider what the law upon the subject was, previous to the passing of the act, by which the plaintiffs in error claim existence and organization.
By the general law relating to the support of the poor, it was the duty of the overseers to provide for every poor person within their respective districts; and especially, when from disease, infirmity, or other disability, such persons are unable to work. And this is required independent and irrespective of the place of settlement, until they can be removed; and in case of emergency, independent and irrespective of any previous order for that purpose: Act of 13th June 1836, §§ 1,4, 5,23, Bright. Purd. 659, 660; Overseers v. Bunn, 12 S. & R. 292; Overseers of Versailles v. Overseers of Mifflin, 10 Watts 360; Overseers v. McCoy, 2 Penn. R. 435; Kelly Township v. Union, 5 W. & S. 535. In the latter case, it is said that an indictment will lie for an improper attempt to remove a disabled pauper; but the township where the disability overtakes him must bear the expense in the first instance, and afterwards recover it from the township where the true settlement is; for the voluntary performance of a duty may be attended with the legal consequences of performance by compulsion. If'the burden of maintenance could be shaken off by an effort like this, the consequent temptation to acts of inhumanity would be too strong for resistance: Id. 537. And in the case of the Directors of the Poor v. Wallace, 8 W. & S. 94, under a law similar to the one now under consideration, and also in an action of assumpsit to recover the price of a coffin, furnished to bury a pauper, before any formal order of maintenance, the Common Pleas, in charging the jury, observe, p. 95, that notwithstanding there was no express provision for such a case in .the Act of Assembly, yet the spirit of the law, taken as a part of a system, was in accordance with the principles of humanity, which required the directors to make provision for the cases of emergency. And in sustaining the recovery, Huston, J., p. 96, delivering the opinion of this court, suggests, that the obligation created by law renders the directors liable in assumpsit. The pauper is not to lie and suffer, and perhaps die, in consequence of want of prompt relief, upon what might be denominated the etiquette of the law; first, notice to the justices, next their meeting and consultation, and finally the issue of the order for the required relief. It is the necessary care of an actual pauper that forms the consideration, while the promise to pay for it is implied from the legal duty imposed. In Overseers v. Bunn, the liability is indicated to be ope that can be enforced as a contract, express or implied. And in *183Overseers of S. Huntingdon v. Overseers of E. Huntingdon, 7 Watts 527, it was held that where any poor person falls sick suddenly, and dies, and an order for relief afterwards obtained, but without notice to the district ultimately liable, the district affording the relief can enforce reimbursement from the former. So in Bradford v. Keating, 3 Casey 275, an action on an implied assumpsit was sustained for maintenance afforded for a period of nearly two months previous to the order of removal or notice. These, and many other analogous cases that might be cited, are all predicated upon the same docrine of implied assumpsit, arising from the legal obligation or duty.
We will next inquire whether the Acts of Assembly, relative to the directors, the plaintiffs in error, have relieved them from any liabilities. It is scarcely supposable that the people of Westmoreland county, in asking for this special law, or the legislature in granting it, intended any indulgence or exemption in. or from the discharge of moral and social duties. The Act of 1849, Pamph. Laws 354, is the first on the subject, and declares, • especially in the third section, that the directors “ shall provide all things necessary for the lodging, maintenance, and employment of the poor.” This language is full as comprehensive as that of the general law. In the eighth section the directors are prohibited from establishing any rules and regulations conflicting with the legislative enactments; and the seventeenth section limits the repeal of former laws to such only as are by this act altered or supplied. The general intent and purpose of the previous law's are in no particular altered or supplied, but very carefully preserved. It was only the machinery for carrying the same object into effect, that was even attempted to be changed. The duties of the overseers of the poor, under the general law, were merely transferred to these directors. In the third section of the supplement of 1852, Pamph. Laws 276, they are prohibited from paying funeral expenses or other charges on any order for relief, obtained after the death of any pauper, if there were previous thereto five or more days wherein it could have been obtained. By a familiar rule of construction, the implication would seem to be, that such expenses and charges, undel all other circumstances, are to be paid, and to be paid, too, by them, and not at any time by a constable or other officer, although the pauper may not have been removed to the house of employment, nor even entered upon the poor-books, as directed by the law in ordinary eases. But it is contended by the plaintiffs in error, that the second section of this same supplement makes the constable the paymaster, and exclusively responsible in the first instance. This, however, cannot be the true rendering of this section. Such a construction of it would be a torture of language and perversion of the law from its true intent and meaning, and inconsistent wdth the entire policy of the *184system. It would be more complicated, inconvenient, and embarrassing than the old system of township overseers. Under this section it is simply the duty of the constable to see that the humane purposes of the law are executed in these cases of emergency. In this he acts merely as the agent of the directors, contracting for them and on their credit. There is not a word used indicating that he shall pay. The law provides him with no funds. He is-to furnish no vouchers nor settle any accounts, but he is to notify the directors of the facts of the case, as soon as convenient, whose duty it is to provide for the payment. A specific fee of fifty cents is given the constable for his services as such agent, and the usual mileage. This is all he receives and all he is to do. In case of neglect, he is subject to indictment and a limited fine. The whole of these provisions are merely directory. His performance creates no liability, on the part of the directors, towards the relief afforded the unfortunate pauper, nor does his neglect exonerate them from any: there is no intimation of the sort anywhere in the law. The liability results from the necessary services rendered in the emergency. The spirit of the law is to afford ready relief for the poor. This is the main object of it. The protection of the treasury is but a secondary one. Hence, even if the construction we give the law were a doubtful one, it ought to be maintained. The necessary services then having been rendered, under the emergency, and the order for relief obtained within the time limited, as appears to have been the case here, the law implies all the rest necessary to sustain the action. It then has about it all the legal essentials of other indebtedness, and is certainly equally meritorious. The general principle requires the debtor to seek out the creditor and make payment. Neglect to do this subjects the former to an action. We see nothing here requiring the application of any different principle. The evidence, however, shows that the plaintiff below caused his claim or bill to be presented for payment to the directors before suit brought. The objections to payment, then made, were very different from those urged now. This recovery is essentially upon a quantum meruit, under the sole plea of non assumpsit. Upon any aspect of the case, both upon principle and authority, we think the court below committed no error.
Judgment affirmed.